Citation Nr: 1104330	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, depression, and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 11, 1985 to July 16, 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon

This matter was remanded in September 2009 for additional 
development, which has been adequately addressed.


FINDING OF FACT

The Veteran's acquired psychiatric disorders, to include bipolar 
disorder, depression, and schizophrenia did not have onset during 
and are not related to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, depression, and schizophrenia, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for an acquired psychiatric 
disability, claimed as schizophrenia.  The Board reopened and 
remanded this matter in September 2009 so that a VA examination 
could be scheduled to determine the nature and etiology of his 
claimed condition.  The RO undertook considerable effort to 
contact the Veteran to schedule his VA examination, which 
included calling all telephone numbers of record and those 
obtained from his representative.  The RO also mailed letters in 
December 2009, March 2010, April 2010, and May 2010 to the 
Veteran's address of record seeking correct contact information.  
The Veteran did not respond.

Because the letters sent to the Veteran were not returned due to 
incorrect mailing address, the RO had the Portland VA Medical 
Center (VAMC) schedule an examination and send notice to his 
address of record.  The Veteran failed to report to the scheduled 
VA examination.

The case at hand is an original compensation claim.  See Turk v. 
Peake, 21 Vet. App. 565, 569 (2008).  When a claimant fails, 
without good cause (as the Board finds in this case), to report 
for a VA examination in conjunction with an original claim for 
disability compensation benefits, VA must decide the claim based 
on the evidence of record, as it will do at this time.  38 C.F.R. 
§ 3.655(a), (b).

The Board can not delay the adjudication of a Veteran's case 
indefinitely or remand a case to the RO repeatedly.  At some 
point, the case must be adjudicated. Accordingly, the Board must 
decide this case based upon the evidence of record.

The evidence of record includes service treatment records (STRs).  
The enlistment examination, dated June 1985 did not note a mental 
condition at entrance to service.  A June 1985 record shows that 
the Veteran was seen at Reynolds Army Community Hospital (RACH) 
for a mental evaluation; however, the RO was unable to obtain the 
RACH records.  According to a June 2009 finding, the records are 
unavailable for review.

In June 1985, the Veteran was treated for a back condition.  The 
physician noted that the Veteran was insubordinate and 
belligerent, disobeyed orders, and was argumentative and 
disrespectful.  It was noted that he had a situational adjustment 
reaction.  In July 1985, the Veteran signed a document indicating 
that he did not want a separation medical examination. 

The Veteran submitted copies of his personnel records, which 
included the Proposed Separation Action, dated July 1985, 
indicating that discharge was proposed because he could or would 
not adapt socially or emotionally to military life.  He attempted 
to feign an emotional problem in the hope of gaining preferential 
treatment from superiors and continuously went on sick call to 
avoid performing his duties.  The proposed action stated that the 
Veteran falsified sick call slips in attempt to be placed on 
quarters and would not conform to standards of military 
discipline.  In the Recommendation for Separation Action, also 
dated July 1985, it was noted that the Veteran said that his 
counseling sessions mean nothing to him and that the 
professionals were unqualified to carry on a conversation with 
him.  The personnel records also indicate that the Veteran asked 
other servicemen to fight him so that he would be discharged from 
service.  

A separation examination is not of record, but the detailed 
records cited above indicate that the Veteran was not discharged 
from service as a result of a diagnosis of schizophrenia or any 
other acquired psychiatric disability, weighing against his 
claim.

Jail booking cards dated January 1986 and June 1986 show that the 
Veteran was arrested for battery.  The January 1986 document did 
not indicate mental illness and showed that he served his 
sentence.  In the June 1986 document, the arresting officer 
indicated that the Veteran had a mental illness and was released 
on bond.  A letter from the Sheriff's Office accompanied the jail 
booking cards and indicated that it is unknown if the Veteran was 
transferred to a mental health facility for treatment after his 
arrests in 1986.  The letter and accompanying documentation shows 
that he was transferred to a mental health facility after an 
arrest in 1992.

Treatment records from C.L.C. Mental Health and Development 
Center show that the Veteran was admitted to the facility from 
June 1987 to July 1987.  The psychiatric evaluation indicated 
that the Veteran had no prior mental health treatment but had 
been previously ordered to counseling by the Court.  The examiner 
indicated that while he had not been hospitalized prior to his 
1987 admission, the Veteran's emotional problems were not of 
recent onset.  The diagnosis was paranoid schizophrenia, 
unspecified.  The discharge summary indicated paranoid 
schizophrenia, unspecified.  Treatment records did not show that 
the schizophrenia was related to or had onset during active 
service.

Records from the E.O. Psychiatric Center show that the Veteran 
was admitted in September 1987 for treatment.  Records indicate 
that the Veteran had atypical depression and that bipolar 
disorder needed to be ruled out.  A relationship between the 
acquired psychiatric disabilities and service was not indicated.

Social Security Administration (SSA) granted benefits for 
schizophrenia and assigned an effective and onset date of 
September 1987.  The rationale for selecting the onset date was 
that while the Veteran claimed onset of his mental condition as 
September 1985, or at least claimed to be disabled as of 
September 1985, the evidence submitted to SSA failed to show the 
severity of the Veteran's condition between September 1985 and 
September 1987 when he was admitted for treatment.  SSA records 
do not indicate a relationship between the Veteran's acquired 
psychiatric disabilities and service.

An evaluation report from R.A.G., Ph.D., dated June 1988, states 
that the Veteran denied having contact with mental health 
professionals prior to 1987.  The diagnosis was delusional 
disorder, grandiose type and schizotypal personality disorder.  A 
relationship to service was not indicated.

Treatment records from W.S. Clinic, dated 1989, show that the 
Veteran reported being diagnosed with schizophrenia in 1986; 
however, as noted above, none of the treatment records dated 
prior to June 1987 indicate the diagnosis of a mental disorder.

A January 1989 letter from Dr. C.C.V., MD, states that the onset 
of the Veteran's illness is difficult to pinpoint.  A 
psychological evaluation from J.L.B., Ph.D., dated June 1994, 
shows that the Veteran reported serving in the military in 1988 
as opposed to 1985.  No relationship between his schizophrenia 
and service was indicated by the Veteran or J.L.B.

A treatment record dated 1989 from M.C.M.H. shows that the 
Veteran reported a history of schizophrenia that was diagnosed 
when he was 21 years old.  The treating provider stated that she 
did not have his past medical records to review but after the 
evaluation, she was able to diagnose possible paranoid 
schizophrenia, versus chronic undifferentiated schizophrenia, 
versus atypical psychosis, as well as marijuana abuse.  She did 
not indicate a relationship between service and the proposed 
diagnosis and did not render her own opinion as to onset of the 
disability.

Treatment records from C.L.C. Mental Health and Development 
Center show that the Veteran was admitted to the facility from 
September 1992 to October 1992.  The psychiatric evaluation 
indicated paranoid schizophrenia, acute exacerbation.  The 
discharge summary indicated paranoid schizophrenia, acute 
exacerbation.  The records did not show that the schizophrenia 
was related to or had onset during active service.

The Veteran was treated in October 1995 for schizophrenia and 
substance abuse.  Neither the Veteran nor the treating provider 
mentioned his active service or any nexus between service and his 
acquired psychiatric disability.  

A May 1994 evaluation completed at S.I. Counseling Center by 
C.G., MS, diagnoses schizophrenia.  The Veteran reported a 
nervous breakdown in 1985.  A relationship between schizophrenia 
and service was not indicated.

A VA mental health examination was conducted in April 1996.  The 
examiner reviewed the claims file and March 1996 evaluation; 
however, STRs had not been associated with the claims file at 
that time.  The Veteran reported that he was diagnosed with 
schizophrenia during service and discharged as a result.  He said 
that he has been unable to work since his discharge.  

In this regard, such a statement from the Veteran is clearly 
untrue.  Detailed records from the Veteran's limited military 
service clearly provide highly probative evidence against such a 
finding, undermining both the Veteran's claim and his credibility 
with the Board. 

The examiner was unable to make a definitive diagnosis of 
schizophrenia without the STRs, additional mental health records, 
and information from family.  She was able to render a diagnosis 
of psychosis not otherwise specified.  An opinion regarding the 
etiology was not provided.

December 1997 treatment records from Maui C.M.H.C. notes that the 
Veteran was released from service for being untrainable and did 
not start mental health treatment until after separation from 
service, weighing against the claim.

A March 2005 letter from J.P.M., a qualified mental health 
professional at M.C.M.H., states that the Veteran suffers bipolar 
disorder and schizoaffective disorder.  He said that the Veteran 
has been treated for his mental disorders since 1989 and that it 
is as likely as not that the stress of military life exacerbated 
the Veteran's psychiatric symptoms causing a mental 
decompensation.  

Regarding this statement, the Board must note that a medical 
opinion is adequate where it is based upon consideration of a 
veteran's prior medical history and examinations, and also 
describes the disability in sufficient detail so that the Board's 
"'evaluation of the claimed disability will be a fully informed 
one.'"  Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991)).  A medical 
opinion should contain "such sufficient information that it does 
not require the Board to exercise independent medical judgment."  
Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (citing Colvin 
v. Derwinski, 1 Vet.App. 171, 175 (1991) (holding that the Board 
may only consider independent medical evidence and may not 
substitute its own medical opinion), overruled on other grounds 
by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998)).  Further, a 
medical opinion should "support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Id. at 124.  A medical opinion that is conclusory 
and lacks supporting analysis does not provide the Board with an 
adequate basis to make a decision.  See id. at 125 (stating that 
the Board may not assess the probative value of "a mere 
conclusion by a medical doctor").  Unfortunately, J.P.M. did not 
indicate review of the Veteran's claims file or STRs and his 
opinion linking service and the Veteran's acquired psychiatric 
disorders is unsupported by rationale.  Consequently, the Board 
finds that J.P.M.'s opinion has little probative value.

A February 2006 letter from Dr. G.S., M.D., at M.C.M.H., stated 
that the Veteran has been treated at the facility in the past and 
currently and that he suffers schizoaffective disorder, bipolar 
type.  He said that the typical age of onset of schizoaffective 
disorder is early adulthood and that the presence of 
precipitating events or stressors such as military service can 
aggravate symptoms.  He opined that in all probability the stress 
of military life precipitated the onset of the Veteran's 
psychiatric illness.  Unfortunately, Dr. G.S. did not indicate 
that he reviewed the Veteran's claims file or STRs (not required, 
but it would have been helpful to the examiner).  Further, 
because Dr. G.S.'s opinion linking service and the Veteran's 
mental health condition is unsupported by rationale, the Board 
finds that the letter has little probative value.

Based upon the medical evidence of record, including the STRs, 
personnel records, and treatment records not specifically cited 
herein, the Board cannot find that service connection for the 
Veteran's acquired psychiatric disorders is warranted.  The STRs 
did not indicate a mental disorder in service and his personnel 
records indicate that he was discharged because he could or would 
not adapt socially or emotionally to military life, undermining 
totally the Veteran's contention to some of the doctors who have 
evaluated him that he was discharged because of this problem.  

In September 2009, the Board remanded this matter for a VA 
examination so that the nature and etiology of the Veteran's 
acquired psychiatric disability could be determined.  In essence, 
the Board wanted to find out if the Veteran's behavioral issues 
in service could have represented the onset of his acquired 
psychiatric disabilities.  Unfortunately, the Veteran did not 
appear for his scheduled VA examination and the evidence of 
record is too speculative to find a direct link between service 
and his current disabilities.  

The Board finds that the preponderance of available evidence 
(less than a 50% chance) stands against this claim for the 
following reasons:  The first medical evidence of treatment for 
his mental condition is dated June 1987, almost two years after 
he separated from service, weighing against the claim.  The 
letters from Dr. G.S., M.D. and J.P.M. proffer that the Veteran's 
service precipitated the onset of the Veteran's psychiatric 
illness; however, neither provider indicated review of the claims 
file, the STRs, nor the Veteran's other mental health treatment 
records.  Without having the entirety of the evidence upon which 
to base an opinion, the Board finds their opinions to be of 
little probative value, particularly in light of the finding of 
the Board that the Veteran exaggerates the connection between his 
service and his current problem, stating to doctors facts which 
the Board finds are simply not true.  Further, neither opinion is 
supported by adequate rationale, which lessens their probative 
value.

	In addition to the medical evidence, the Board has considered the 
lay evidence.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

	Here, the Veteran has continually asserted that he was discharged 
from service as a result of his diagnosis of schizophrenia.  
However, as noted above, STRs and service personnel records fail 
to indicate that such a diagnosis was rendered or that it was the 
basis for his discharge.  In some statements, including 
statements documented in treatment records, the Veteran indicated 
that he was not treated prior to 1987 for his disability, while 
in others he alleges that he was treated shortly after separation 
from service.  Unfortunately the treatment records fail to show 
treatment for his mental condition shortly after or within one 
year of separation from service.  Even statements regarding his 
employment and employers prior to, and subsequent to, service 
have been inconsistent.  Simply, the Veteran's statements are not 
consistent and consequently are deemed not credible.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
Service connection cannot be granted based upon non-credible 
evidence.

The Board also considered letters from the Veteran's parents, 
grandmother, and sister, all dated 2005 and 2006.  These letters 
each indicate that the Veteran reported being discharged from 
service due to a diagnosis of schizoaffective disorder or 
schizophrenia and that he did not have or exhibit symptoms of 
schizophrenia prior to service.  Each stated that the Veteran 
returned home a changed man and that military trauma triggered 
the mental conditions. 

The April 2005 statement from his mother also notes that he would 
call her during service and tell her that the Army was out to get 
him while an April 2006 statement indicates that the Veteran was 
first treated for a mental illness in May 1986 and again in 
August 1986.  She noted his change in behavior pattern after he 
returned from his period of active service.

While the Veteran's family members are competent to report the 
Veteran's behaviors that they personally observed, they are not 
competent to render an opinion regarding the etiology of his 
acquired psychiatric disorders.  Acquired psychiatric disorders 
cannot be readily observed or diagnosed by lay persons.  Further, 
while his mother reported that he was treated in 1986, records 
have not been provided to support her statement and the evidence 
clearly indicates otherwise. 

The Board has weighed the Veteran's and other lay statements as 
to continuity of symptomatology and finds the current 
recollections and statements made in connection with a claim for 
benefits to be of lesser probative value than the evidence 
against this claim.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his or his family's statements.

Simply, neither the medical nor (credible) lay evidence supports 
a finding of service connection at this time.  As noted above, 
the Board sought a VA examiner's opinion to determine the nature 
and etiology of the Veteran's acquired psychiatric disorders but 
he failed to appear for his appointment and the Board cannot to 
substitute its own medical judgment in the place of independent 
medical evidence. See Colvin  v. Derwinski,  1 Vet.App. 171, 175 
(1991) (holding that Board may only consider independent medical 
evidence and may not substitute its own medical opinion to refute 
a medical opinion of record), overruled on other grounds, Hodge 
v. West, 155 F.3d 1356, 1360 (Fed.Cir.1998).  Without credible 
and competent evidence of a nexus between the Veteran's acquired 
psychiatric disorders, to include bipolar disorder, depression, 
and schizophrenia, service connection cannot be granted in light 
of this record, which the Board finds clearly indicates a problem 
that began years after service without connection to service. 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  In this case, 
although the notice provided before the September 2009 rating 
decision did not address the rating criteria or effective date 
provisions, such error was harmless given that service connection 
is being denied and hence no rating or effective date will be 
assigned.

The duty to notify was satisfied by way of letters sent to the 
Veteran in May 2005 and March 2006.  The May 2005 letter was 
adequate in that it informed the Veteran of the elements required 
to reopen his claim and was sent prior to the initial 
adjudication of the claim.  The March 2006 letter was sent after 
the first adjudication and informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  After the issuance of 
the March 2006 letter, the Veteran submitted additional evidence 
and his claim was readjudicated in June and September 2006.  He 
appealed the September 2006 rating decision.  Because the RO 
readjudicated his claim after the issuance of the March 2006 
notice letter, the Veteran was not prejudiced by the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records, private treatment records, and SSA records.  The Veteran 
submitted private treatment records, personal statements, and lay 
statements from family members.

The Veteran was scheduled for a VA medical examination, the 
notice of which was sent to his last known address of record.  
However, the Veteran failed to report for the examination and has 
not provided good cause for his failure to report.  A claimant 
has the evidentiary burden to substantiate his claim.  38 C.F.R. 
§ 5107(a).  The Board notes that corresponding to VA's duty to 
assist the Veteran in obtaining information is a duty on the part 
of the Veteran to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one- way street").  VA's 
duty must be understood as a duty to assist the Veteran in 
developing his claims, rather than a duty on the part of VA to 
develop the entire claim with the Veteran performing a passive 
role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this 
instance, the Veteran failed to attend the VA examination 
scheduled to aid in the development of his claim.  Accordingly, 
the Board has no option but to decide the case based on the 
evidence of record.  38 C.F.R. § 3.655.

Absent further cooperation on the Veteran's behalf, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for acquired psychiatric disorders, to include 
bipolar disorder, depression, and schizophrenia is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


